Order, Family Court, New York County (Jody Adams, J.), entered on or about January 24, 2000, which granted petitioner’s objections to an order of the Hearing Examiner, dated August 27, 1999, dismissing the petition, and remanded the matter for a hearing to determine, inter alia, the amount of arrears owed, if any, unanimously affirmed, without costs.
In this proceeding seeking a judgment for arrears that have allegedly accrued under a pendente lite support order entered in Supreme Court, Queens County, on July 13, 1995, Family Court properly granted petitioner’s objections to the order of the Hearing Examiner dismissing her petition. The petition was not barred under the doctrines of res judicata and collateral estoppel since petitioner had not previously been afforded the opportunity to litigate the issue of the alleged arrears, and, contrary to the Hearing Examiner’s holding, petitioner was entitled to enforce the pendente lite support order notwithstanding the prior termination of the parties’ matrimonial action (see, Greenberg v Greenberg, 218 AD2d 558; Matter of Smith v Smith, 191 AD2d 1010; Patricia Lynn N. v Vincent Michael N., 152 AD2d 547). Concur — Mazzarelli, J. P., Wallach, Andrias, Saxe and Buckley, JJ.